Formal sitting - Grand Mufti of Syria
Ladies and gentlemen, it is a special honour and pleasure for me today, in this European Year of Intercultural Dialogue, to extend a warm welcome to the European Parliament to His Eminence Sheikh Ahmad Badr El Din El Hassoun, Grand Mufti of Syria.
(Applause)
As I emphasised last week in Ljubljana at the opening ceremony for the European Year of Intercultural Dialogue, the European Parliament attaches great importance to this year of dialogue between cultures.
I am firmly convinced, as are many others, that it is both possible and essential for people from different cultures and religions to live together in peace, both within the European Union and in the world at large. Particular importance attaches in this context to our relations with the peoples on the opposite shores of the Mediterranean and in the Middle East. The fact is that the fruits of this dialogue will have a lasting effect on our common future. Together we must build an intellectual and cultural bridge across the Mediterranean, embedded in mutual enrichment and shared values.
We build this bridge when we engage in continuous, honest and open dialogue in which we listen to each other, exchange our opinions frankly and develop mutual understanding.
Tolerance is at the heart of intercultural dialogue. Tolerance does not mean indifference. Tolerance means putting forward our own points of view and hearing and respecting other people's convictions.
Where we find it impossible to accept another person's point of view, it is still necessary to treat such views with respect, to exchange ideas and opinions peacefully and, wherever possible, to pave the way for joint action and thereby defuse tension.
We must stress the things we have in common, including the substance of universal democratic values. Foremost among these are human dignity and the defence of inalienable human rights.
In the course of 2008 and thereafter, the European Parliament will take several opportunities to engage in such talks. Today's visit by the Grand Mufti of Syria represents the first of these opportunities. Ahmad Badr El Din El Hassoun, formerly Mufti of Aleppo, is regarded as an outstanding champion of inter-faith dialogue in a country where the religious communities in all their diversity still live and work together in peace.
This is clearly symbolised by the fact that the Grand Mufti is accompanied on today's visit by high-ranking religious leaders. That was his express wish, and may I make special mention of Bishop Antoine Audo, head of the Chaldean Catholic Church in Syria, and bid him a warm welcome.
Your Eminence, it now gives me great pleasure to invite you to address the European Parliament.
(Applause)
Grand Mufti of Syria. -
(The speaker spoke in Arabic. Below is a transcription of the English interpretation.)
Greetings to you all in the name of our Creator, who created mankind from the same soil and through whose soul we have been able to become alive. The source of energy that comes to us is from the one God, the Creator; we are his creation and, hence, I greet you as brothers on this planet, my brothers in spirit and in mankind.
Mr President, Ladies and Gentlemen, Honourable Members, I have come to you from a country which I had not chosen to be in, but heaven chose that I be one of its citizens. This land, which we call the 'blessed land', the land of Al-Sham, which includes Lebanon, Palestine, Syria, Jordan and Israel, this land which has encompassed all the cultures of heaven: in our land, the Prophet Abraham walked, and the Prophet Moses lived happily there, and in our land Jesus (may God's blessings be upon him) was born, and from our land he was lifted to the heavens. Muhammad, the Prophet, came also from Mecca to our land to be lifted into the heavens. Therefore, I would like you to understand the meaning of that land, which was a source of light and enlightenment without which we would not have been Christians and followers of Abraham and Moses, and we would not have been Muslims and we would not carry the responsibility of conveying the divine message to the world.
Therefore, I thank you wholeheartedly and I thank the President of Parliament, who allowed me to open this cultural debate in a year which is the year of dialogue between cultures.
I say cultures, but really there are no separate cultures, there is but one single culture.
Cultures have had an impact and enriched the culture of mankind, and culture is from our own creation: we created culture. This Parliament was not built by a Christian or by a Jew or by a Muslim, but it was created by man. This is a symbol of culture, of its construction.
We all form one single culture, which is called the culture of mankind. Therefore we, in our region, do not believe in a conflict between cultures at all. It is a single culture in the universe, and it is not multiple. However, different cultures can exist or co-exist.
(Applause)
So, let us look at where there is conflict between cultures. Conflict exists where there is ignorance, terrorism and backwardness, but a cultured person, whatever his religion may be, will hold my hand so that we can build the culture of mankind together. When man reached the moon, the Soviet Agency at the time and NASA were not all Americans or Russians, they were also Europeans, Italians, Germans, French, Belgians and Arabs. They, together, built the civilisation that allowed mankind to reach space.
So let us have a look once again at the terminology or the term 'conflict' between cultures or civilisations. This is dangerous because civilisation cannot be built separately. Those who built the pyramids are our great-grandfathers, and those who built the pyramids in Chile are also among our great-grandfathers and therefore, as I said, civilisation is one.
A second point. Does civilisation have a religion? Or is it a human culture in which religion gives its moral values? There is no Islamic civilisation, or Christian civilisation, or Jewish civilisation. Religion gives civilisation its moral values, but culture is something that we built. God created religion, but we create cultures. This is what we have built, but religion is the work of God. Do not, therefore, limit civilisation because it is the result of our work, whereas religion, as I said, is the work of God.
Who creates civilisation? Mankind - you and I. Who are we, you and I? Are you different from me? No. You are not the other party. The animal might be the other party, but you are my brother or sister, whatever your religion or language, because my mother is your mother, my father is your father, and the land is our mother and Abraham is our father. Therefore, let us create a new generation that believes that 'the other' is the animal. But man, whatever his religion or wherever he comes from, is my brother or sister, and his blood is my blood. His spirit is mine and his ideas are mine and his freedom is my freedom, and his culture is different from my culture. So let us build civilisation together. We do not believe, in our region, in the multiplicity of religions: multiple religions do not exist.
Abraham, Moses, Jesus and Muhammad came with one single religion - the worship of God and the dignity of mankind. As for legislation and law, these differ from time to time and from period to period. There can be many legislations, but there cannot be many religions. Therefore, your God and our God are the same and single one and we all worship the same Creator. Hence there cannot be religious conflict. This brings me to say that there is no holy war. I do not believe in holy wars, because a war can never be holy: it is peace that is holy.
(Applause)
So let us teach our children in schools, churches and in religious places and in the mosques that what is really sacred in the universe is man and not the Kaaba or the Masjid al-Aqsa or the Church of the Trinity but mankind - mankind is the most holy and sacred thing in the universe, and this is more important than any other sacred thing.
(Applause)
Why do I say this to you, ladies and gentlemen? Because the Kaaba was created by Abraham, a man, and the Wall of Mecca was built by a Jew, and the Church of the Trinity was built by a Christian. But man - who created man? This is the creation of the Creator, and anybody who destroys the creation of the Creator should not be respected.
Any person who kills an Israeli or Iraqi child will be called upon to respond to his action before God because those children are the creation of God on this planet and we destroyed that creation. Can we bring life back to those persons? If the Kaaba were to be destroyed, our children could build it again and if the Masjid al-Aqsa were to be destroyed, we could reconstruct it. If the Church of Trinity were to be destroyed, the next generation would build it but, believe me, if one man is killed, who can give him back his life?
Hence I greet and commend Europe that invited me to come to this place. So I start with you and call upon you to ensure that the dialogue between civilisations has to be endless and open so that we create states based on a civil basis - not a religious or an ethnic basis because religion is a relation between you and God - but we must live together in this world peacefully. I do not impose my religion on you and you do not impose your religion on me. This is something between us and the Creator.
So, let us build a new generation that believes that the civilisation of mankind is a common work and that the most noble of all is mankind and freedom - after God, of course. If we would like to see peace in the world, let us start from the land of peace: Palestine and Israel. So we can tell people, as the Pope said years ago, rather than building the wall, let us build the bridges of peace, because Palestine is the land of peace. Considering how much it costs to build that wall, we could actually allow Christian, Jewish and Muslim children to attend the same school and to live as brothers and sisters in a school of peace.
(Applause)
Yes, we extended our hands to you in Syria last year. President Bashar-al-Asad extended his hands to the world and said 'I want a true peace'. I will not carry a weapon today but I will always carry the words of peace to stand before the world and say, no more war after today. The victor in war will be a loser if he is temporarily victorious because he killed people, but the real victors are those who become brothers to other people. It is not land that is holy but it is man that is holy. Let us make a holy world once man becomes the holy person.
Therefore, please do not believe the media, because the media on many occasions do not tell the truth. Many of you have visited me in Syria and have come to my mosque, and I went with them to the churches and they saw how we live as one single family, and that we do not believe in simple cohabitation but in living as a family. Whether we are Muslims, Jews or Christians we believe in the one house - the house of life.
I have lived, as you, as a Member of Parliament for 10 years in Syria and I felt, the moment I entered into Parliament, that I did not represent my political party or my group because I was independent; rather, I represented every person who has asked me to represent him or her and I represented every person who has not asked me to represent him or her, because he or she is my brother or sister, and I was a representative of everybody in the country. So, do you represent your countries or political parties or do you represent the human being? Please be representatives for us and your people, because mankind is unique in the universe.
Yes, you have to represent us on the issues of peace and truthfulness and belief. The Islamic world today witnesses war in many of its countries. This world must achieve peace, and it has always wanted peace and, if there are certain crises, that is because of injustice. Christianity came to ensure peace, otherwise we cannot understand what was the mission of the prophets, such as Moses, who called for the achievement of peace. Nobody wanted to kill anybody, and anybody who wants to kill a person would be contradicting his beliefs and religion. Do not use religion for killing; religion is for peace and life.
Yes, this is my message from my country, from a land that was blessed by the heavens and where all the prophets walked and lived in.
Woman is a great person in our land, and she is dignified, whether she is Jewish, Christian or Muslim, although she probably faced injustice because of men. Women participate at all levels of our country and the leaders of my country, including the President, call upon the participation of women in all fields of society.
This city is a title for peace. I saw how it was built and I said that the miracle of the 20th century is Europe. This miracle that witnessed the First World War and the Second World War, and then managed to destroy the Berlin Wall without shedding any blood - not one single drop of blood. All Europe came together, and its people came together in one Parliament. So, could you help us achieve such a parliament - a human parliament, a spiritual one, a universal one? Please help us, because Syria and the whole Islamic world are waiting for you, whether they are Muslims or Christians.
Finally, since Damascus is the Capital of Arab Culture this year and you started the Year of Intercultural Dialogue, I would ask you to agree to holding a meeting for cultures in the Capital of Arab Culture, Damascus, to say that the world is at one and that we are extending our hands to Lebanon, because Lebanon has one people, and we should all help the creation of one Lebanon and one true Palestine, one true Israel, one true Iraq, a land of peace for everyone.
(Sustained applause)
Ladies and gentlemen, your applause shows that this House is at one with me in sincerely thanking the Grand Mufti of Syria, Sheikh Ahmad Badr El Din El Hassoun, for his message of opposition to violence, war and terrorism. Human dignity is central to him, and that is the basis for cooperation between cultures. His is a tolerance which says that we have our own point of view, that we are not bound to embrace another's point of view, but we respect it and therefore live together peacefully in this world, recognising human dignity. Thank you, Your Eminence, for your address to us here in the European Parliament.
(Applause)